Title: To James Madison from Stephen Cathalan, Jr., 31 December 1803 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


31 December 1803, Marseilles. Encloses a copy of his 22 Dec. 1803 dispatch and transmits papers “which I have received from Mr. Geo: Davis Charged of the U. S. Consulate at Tunis with his Letter to me of the 17th. Novemb. last, Confirming me the unfortunate Event of the U. S. Fregate Philadelphia.” “I hope that Commodore Morri⟨s⟩ [Preble] who Sailed from Gibraltar Bay about on the 15th. Nover. to Conduct Consul Lear & family to Algiers, having been informed there of that Event will have already taken measures which Such unfortu⟨nate⟩ Circumstances might admit of.
“If by the Situation of Marseilles towards tripoly my Services may be deemed necessary to the Government of the United States—I beg you to assure the Honble. President I am ready to Execute his or your Commands.”
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 2). 1 p. Enclosures not found.


